 



EXHIBIT 10.1



  



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made this 24th day of February,
2014 (the “Effective Date”), by and between Arno Therapeutics, Inc., a Delaware
corporation with principal offices at 200 Route 31 North, Suite 104, Flemington,
NJ 08822 (the “Company”), and Mr. Lawrence A. Kenyon (the “Executive”) having an
address at [Address].

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
(“CFO”); and

 

WHEREAS, Executive desires to serve the Company in such capacity, upon the terms
and subject to the conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:

 

1.      Employment. The Company agrees to employ Executive, and Executive agrees
to be employed by the Company as its CFO, upon the terms and subject to the
conditions of this Agreement.

 

2.      Term. Subject to Sections 8 and 9 hereof, the Company agrees to employ
Executive and Executive agrees to be employed by the Company, in each case
pursuant to this Agreement, for a period commencing on the Effective Date and
ending on the third anniversary of the Effective Date (the “Initial Term”). This
Agreement will renew automatically for successive one year periods (each, a
“Renewal Period”) unless either party gives notice of non-renewal at least 90
days prior to the end of the Initial Term or any Renewal Period, as applicable
(the Initial Term and any Renewal Period are collectively referred to as the
“Term”, subject to adjustment as provided in Section 8). Each additional Renewal
Period shall be added to the end of the next scheduled expiration date of the
Initial Term or Renewal Period, as applicable, as of the first day after the
last day on which notice may be given pursuant to the preceding sentence.
Executive’s termination of employment due to non-renewal will be effective at
the end of the Term.

 

3.      Duties; Place of Performance; Etc.

 

(a)                Executive shall serve as CFO of the Company and shall report
to the Chief Executive Officer of the Company (the “CEO”). Subject to the
direction of the CEO and the Board of Directors (the “Board”), as applicable,
Executive shall have such powers and perform such duties as are reasonably
determined by the CEO and the Board, but shall be consistent with the duties
customarily performed by the CFO of a similarly situated company in the United
States.

 



(b)                Executive shall devote substantially all of his business
time, attention and energies to the business and affairs of the Company and
shall use his best efforts to advance the interests of the Company and shall not
during the Term be actively engaged in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary
advantage, which will interfere with the performance by Executive of his duties
hereunder or Executive’s availability to perform such duties or that will
adversely affect, or negatively reflect upon, the Company. Following execution
of this Agreement, should Executive desire to become engaged as a consultant,
owner, director officer or advisor of any other venture, Executive must first
obtain the prior written consent of the CEO, which consent may be withheld in
the CEO’s sole discretion. To the extent that such activities do not inhibit
Executive from performing his duties to the Company, nothing in this Agreement
shall preclude Executive from (a) service to any civic, religious, charitable or
similar type organization, (b) public speaking engagements, and (c) management
of personal and family investments.



 



 

 

 



 

(c)                The duties to be performed by Executive hereunder shall be
performed primarily at the corporate headquarter offices of the Company or such
other place as the Board may authorize; provided, however, that Executive
understands that his duties will require periodic travel, which may be
substantial at times.

 

4.      Compensation. As full compensation for the performance by Executive of
his duties under this Agreement, the Company shall pay Executive as follows:

 

(a)                Base Salary. The Company shall pay Executive an annual base
salary (the “Base Salary”) equal to Two Hundred Seventy Five Thousand Dollars
($275,000), payable in accordance with the Company’s normal payroll practices.
Executive’s Base Salary may be increased at the discretion of the Board but may
not be decreased by the Board except as a proportional reduction, as to the
salaries of all other executive officers of the Company at the level of Vice
President and above as part of an overall reduction in salaries decided by the
Board in good faith as being in the best interests of the Company and its
stockholders, and will only be so reduced during such time as all such other
executive officer salaries remain so reduced.

 

(b)               Performance Bonus.

 

(i)           Executive shall be eligible to receive an annual target
performance bonus (the "Performance Bonus") payable in cash with a target bonus
opportunity in an amount equal to thirty percent (30%) of Executive’s Base
Salary, which amount shall be pro rated for the calendar year 2014 for the
period of time that Executive is employed by the Company. The actual amount of
such Performance Bonus shall be determined by the Board, or a designated
committee thereof, and shall be based on the achievement of specific performance
objectives to be established as provided below (the “Performance Goals”).
Executive’s target Performance Bonus will be reviewed and be considered for
upward adjustment after one year.

 

(ii)         During the Term, Executive and the CEO shall meet no later than the
end of each year to mutually determine Executive’s performance objectives for
the subsequent calendar year, which objectives shall be approved by the Board,
or a designated committee thereof. If Executive and the CEO are unable to agree
upon such objectives for the relevant year despite mutual good faith efforts to
do so, then the objectives will be determined in the good faith discretion by
the CEO no later than January 15th and will be communicated promptly to
Executive in writing after being so determined and will be deemed to have been
accepted by Executive.

 



2

 

 

(iii)       Any Performance Bonus payable to Executive pursuant to this Section
4(b) shall be paid to Executive on or before February 15th of the subsequent
calendar year, subject to continued employment through the date of payment (or
as otherwise provided under this Agreement).

 

(c)                Withholding. The Company shall withhold all applicable
federal, state and local taxes and social security and such other amounts as may
be required by law from all amounts payable to Executive under this Section 4.

 

(d)               Equity Awards.

 

(i)     On the Effective Date, Executive will be granted a non-statutory stock
option (the “Initial Option”) to purchase Two Hundred Twenty-Three Thousand Four
Hundred Thirty-Five (223,435) shares (the “Initial Option Shares”) of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”),
pursuant to the Company’s 2005 Stock Option Plan, as amended (the “Plan”).
Further, effective as of the close of business on October 31, 2014, subject to
Executive’s continued employment with the Company at such date, Executive will
also be granted a non-statutory stock option under the Plan (the “Additional
Option,” and together with the Initial Option, the “Options”) to purchase an
additional number of shares of Common Stock equal to 0.90% of the number of
shares of Common Stock issued by the Company, if any, upon the exercise of the
Company’s outstanding 2012 Series B and 2013 Series E Common Stock Purchase
Warrants expiring on October 31, 2014 (the “Additional Option Shares,” and
together with the Initial Option Shares, the “Option Shares”). The exercise
price per share of each Option will be equal to the fair market value per share
of the Common Stock as of the applicable date that such Option is granted. Each
Option shall have a term of 10 years from the applicable date of grant and,
subject to the provisions of Section 9 below, shall vest and become exercisable
as follows:

 

A.                On the first anniversary of the applicable date of grant of
such Option (the “Initial Vesting Date”), 25% of the Option Shares subject to
such Option shall vest and become exercisable; and

 

B.                 Thereafter, the remaining Option Shares subject to such
Option shall vest and become exercisable in 24 equal installments on each
monthly anniversary of the Initial Vesting Date;

 

provided, however, that the vesting of the Option at each vesting date is
subject to Executive’s being employed by the Company on the respective vesting
dates.

 

(ii)   Each Option shall be evidenced by a separate option agreement to be
entered into by and between the Company and the Executive (each, an “Option
Agreement”). In the event of a conflict between this Agreement and an Option
Agreement, the terms of this Agreement shall control.

 

(e)                Relocation Payment. The Company shall pay Executive an amount
equal to One Hundred Thousand Dollars ($100,000) (the “Relocation Payment”)
following the date on which Executive completes his relocation to an area in
close proximity to the Company’s corporate headquarters. Notwithstanding the
foregoing, if Executive’s employment is terminated (1) by Executive other than
for Good Reason, or (2) by the Company for Cause (each as defined below), then
Executive shall be required to repay the following percentage of the Relocation
Payment:

 



3

 

 

(i)     100% if such termination date occurs on or prior to the first
anniversary of the Effective Date; and

 

(ii)   50% if such termination date occurs following the first anniversary of
the Effective Date but prior to the second anniversary of the Effective Date.

 

For avoidance of doubt, Executive shall have no obligation to repay any
percentage of the Relocation Payment if Executive’s employment is terminated by
the Company for any reason other than for Cause or by Executive for Good Reason.

 

(f)                Expenses. The Company shall reimburse Executive for all
normal, usual and necessary expenses incurred by Executive in furtherance of the
business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of Executive’s expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by the Company.

 

(g)               Insurance. Executive shall be designated as a named insured on
any directors’ and officers’ liability insurance the Company may have. The
Company will cover Executive under professional and other appropriate liability
insurance policies both during and, while any potential liability exists, after
the Term in the same amount and to the same extent, if any, as the Company
covers its other senior executives.

 

(h)               Executive Benefits.

 

(i)     Executive shall be entitled to health, dental, disability, life
insurance and any other benefits made available to senior executives of the
Company.

 

(ii)   Executive will be entitled to participate in all long-term and short-term
incentive compensation programs, profit sharing programs and retirement programs
(including without limitation equity-based programs) made available from time to
time to senior executives of the Company.

 

(iii) The benefit programs and plans described in (i) and (ii) above are
referred to in this Agreement as “Benefit Plans”.

 

(iv) During the Term, Executive shall receive a monthly car allowance in an
amount equal to One Thousand Dollars ($1,000) per month.

 

(i)                 Paid Time Off. For each calendar year during the Term,
Executive shall be entitled to 20 business days of paid time off in addition to
nationally recognized holidays, and, if applicable under Company policy,
Executive shall be entitled to roll over any unused paid time off from one
calendar year to a subsequent calendar year.

 



4

 

 

5.      Confidential Information and Inventions.

 

(a)                Executive recognizes and acknowledges that in the course of
his duties he is likely to receive confidential or proprietary information owned
by the Company, its affiliates or third parties with whom the Company or any
such affiliates has an obligation of confidentiality. Accordingly, during and
after the Term and for a period of 10 years thereafter, Executive agrees to keep
confidential and not disclose or make accessible to any other person or use for
any other purpose other than in connection with the fulfillment of his duties
under this Agreement, any Confidential and Proprietary Information (as defined
below) owned by, or received by or on behalf of, the Company or any of its
affiliates. “Confidential and Proprietary Information” shall include, but shall
not be limited to, confidential or proprietary scientific or technical
information, data, formulas and related concepts, business plans (both current
and under development), client lists, promotion and marketing programs, trade
secrets, or any other confidential or proprietary business information relating
to development programs, costs, revenues, marketing, investments, sales
activities, promotions, credit and financial data, manufacturing processes,
financing methods, plans or the business and affairs of the Company or of any
affiliate or client of the Company. Additionally, information that, by its
nature and content, would be readily recognized by a reasonable person to be
proprietary to the Company shall also be deemed Confidential and Proprietary
Information. Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. Executive agrees not to:

 

(i)           use any such Confidential and Proprietary Information for personal
use or for others (other than in connection with the fulfillment of his duties
under this Agreement); and

 

(ii)         permanently remove any Company material or reproductions (including
but not limited to writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof from the
Company’s offices at any time during his employment by the Company, except as
required in the execution of Executive’s duties to the Company; provided,
however, that Executive shall not be prevented from using or disclosing any
Confidential and Proprietary Information:

 

A.                that Executive can demonstrate was known to him prior to
December 17, 2013;

 

B.                 that is now, or becomes in the future, available to persons
who are not required, by contract or otherwise, to treat such information as
confidential unless such persons acquired the Confidential and Proprietary
Information through acts or omissions of Executive; or

 

C.                 that Executive is compelled to disclose pursuant to the order
of a court or other governmental or legal body having jurisdiction over such
matter, provided that (1) Executive shall give Company sufficient advance
written notice of such required disclosure to permit it to seek a protective
order or other similar order with respect to such Confidential and Proprietary
Information, and (2) thereafter Executive shall disclose only the minimum
Confidential and Proprietary Information required to be disclosed in order to
comply, whether or not a protective order or other similar order is obtained by
the Company. The Confidential and Proprietary Information that is disclosed
pursuant to this paragraph shall remain Confidential and Proprietary Information
for all other purposes.

 



5

 

 

(b)               Executive agrees to immediately return to the Company all
Company material and reproductions thereof (including but not limited, to
writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) in his possession upon request
and in any event immediately upon termination of employment.

 

(c)                Executive agrees that all inventions, discoveries,
improvements and patentable or copyrightable works, relating to the Company’s
business (“Inventions”) initiated, conceived or made by him, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101). The Company shall be the
sole owner of all patents, copyrights, trade secret rights, and other
intellectual property or other rights in connection therewith. Executive hereby
assigns to the Company all right, title and interest he may have or acquire in
all such Inventions; provided, however, that the Board may in its sole
discretion agree to waive the Company’s rights pursuant to this Section 5(c)
with respect to any Invention that is not directly or indirectly related to the
Company’s business. Executive further agrees to assist the Company in every
proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, copyrights or other rights on such Inventions in any and all
countries, and to that end Executive will execute all documents necessary:

 

(i)           to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(ii)         to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

(d)               Executive acknowledges that while performing the services
under this Agreement the Executive or other employees, agents or advisors of the
Company or its affiliates in the course of their services on behalf of the
Company, may locate, identify and/or evaluate molecules, compounds, products and
product candidates having commercial potential in the specific segments of the
pharmaceutical or biotechnology research and development industries in which the
Company is then operating (the “Corporate Opportunities”). Executive
understands, acknowledges and agrees that the Executive shall not pursue any
such Corporate Opportunity for himself or for others unless such Corporate
Opportunity is first offered to the Company and the Board rejects such Corporate
Opportunity.  Notwithstanding the foregoing, nothing in this Agreement shall be
construed as a limitation of Executive’s fiduciary duties as an officer and
director of the Company.

 



6

 

 

(e)                The provisions of this Section 5 shall survive any
termination of this Agreement.

 

6.      Non-Competition; Non-Solicitation; Non-Disparagement.

 

(a)                Executive understands and recognizes that his services to the
Company are special and unique and that in the course of performing such
services Executive will have access to and knowledge of Confidential and
Proprietary Information (as defined in Section 5) and Executive agrees that,
during the Term and for a period of 9 months thereafter, he shall not in any
manner, directly or indirectly, on behalf of himself or any person, firm,
partnership, joint venture, corporation or other business entity (“Person”),
enter into or engage in any business that is directly or indirectly competitive
with the Company’s Business (as defined below), either as an individual for his
own account, or as a partner, joint venturer, owner, executive, employee,
independent contractor, principal, agent, consultant, salesperson, officer,
director or shareholder of a Person in a business competitive with the Company
within the geographic area of the Company’s Business, which is deemed by the
parties hereto to be worldwide; provided, however, that if a Person’s business
has multiple lines or segments, some of which are not competitive with the
Company’s Business, nothing herein shall prevent Executive from being employed
by, working for or assisting that line or segment of a Person’s business that is
not competitive with the Company’s Business. Executive acknowledges that, due to
the unique nature of the Company’s Business, the loss of any of its clients or
business flow or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and its affiliates and therefore the Company has a legitimate
business interest in protecting the continuity of its business interests and the
restriction herein agreed to by Executive narrowly and fairly serves such an
important and critical business interest of the Company. For the purposes of
this paragraph “Company’s Business” is defined as development of an
anti-progestin for the use in oncology. Notwithstanding the foregoing, nothing
contained in this Section 6(a) shall be deemed to prohibit Executive from
acquiring or holding, solely for investment purposes, the securities of any
corporation or other entity, some or all of the activities of which are
competitive with the business of the Company so long as such securities do not,
in the aggregate, constitute more than three percent (3%) of any class or series
of outstanding securities of such corporation or other entity.

 

(b)               During the Term and for a period of 12 months thereafter,
Executive shall not, directly or indirectly, without the prior written consent
of the Company engage in any Prohibited Solicitation. For purposes of this
Agreement, a “Prohibited Solicitation” shall mean the Executive’s (a) directly
or indirectly hiring, contacting, inducing or soliciting (or assisting any
Person to hire, contact, induce or solicit) for employment any person who is, or
within six (6) months prior to the date of such hiring, contacting, inducing or
soliciting was, an employee of the Company or any of its Affiliates, or (b)
directly or indirectly inducing or soliciting (or assisting any Person to induce
or solicit) any customer, client or vendor of, or other person having a business
relationship with, the Company or any of its Affiliates to terminate its
relationship or otherwise cease doing business in whole or in part with the
Company or any of its Affiliates, or directly or indirectly interfering with (or
assist any Person to interfere with) any relationship between the Company or any
of its Affiliates and any of their respective customers, clients, vendors or any
other business contacts.

 



7

 

 

(c)                During the Term and at all times thereafter, (i) the
Executive agrees he shall not, directly or indirectly, make or encourage any
other individual to make any public or private comments, orally or in written
form (including, without limitation by e-mail or other electronic transmission),
whether or not true, that would “disparage” the Company, or any of its officers,
directors, managers, or significant stockholders and (ii) the Company agrees not
to issue any public statement that would “disparage” the Executive, and shall
advise its officers and directors not to make any “disparaging” statement about
Executive on the Company’s behalf or otherwise. “Disparaging” statements are
those which impugn the character, capabilities, reputation or integrity of the
aforesaid individuals or entity or which accuse the aforesaid individuals or
entity of acting in violation of any law or governmental regulation or of
condoning any such action, or otherwise acting in an unprofessional, dishonest,
disreputable, improper, incompetent or negligent manner, but shall not include
truthful statements required by due legal process. Notwithstanding the
foregoing, nothing in this Agreement shall preclude the parties hereto or their
successors from making truthful statements in the proper performance of their
jobs or that are required by applicable law, regulation or legal process, and
the parties shall not violate this provision in making truthful statements in
response to disparaging statements made by the other party.

 

(d)               In the event that either party materially breaches any
provisions of Section 5 or this Section 6, then, in addition to any other rights
that the party may have, the non-breaching party shall be entitled to seek
injunctive relief to enforce the restrictions contained in such Sections, which
injunctive relief shall be in addition to any other rights or remedies available
to the party under the law or in equity. In addition to the rights set forth in
the immediately preceding sentence, in the event that Executive materially
breaches any provisions of Section 5 or this Section 6, then Executive shall
forfeit any Option Shares or other Company equity awards granted under the Plan
or any other Company equity incentive arrangement.

 

(e)                The right and remedy enumerated in Section 6(d) shall be
independent of and shall be in addition to and not in lieu of any other rights
and remedies available to the either party at law or in equity. If any of the
covenants contained in this Section 6, or any part of any of them, is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained in this Section 6 are held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable. No such holding of invalidity or
unenforceability in one jurisdiction shall bar or in any way affect either
party’s right to the relief provided in this Section 6 or otherwise in the
courts of any other state or jurisdiction within the geographical scope of such
covenants as to breaches of such covenants in such other respective states or
jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.

 

(f)                In the event that an actual proceeding is brought in equity
to enforce the provisions of Section 5 or this Section 6, neither party shall
urge as a defense that there is an adequate remedy at law nor shall any party be
prevented from seeking any other remedies which may be available. Executive
agrees that he shall not raise in any proceeding brought to enforce the
provisions of Section 5 or this Section 6 that the covenants contained in such
Sections limit his ability to earn a living.

 



8

 

 

(g)               The provisions of this Section 6 shall survive any termination
of this Agreement, provided that the Company has not breached its obligations
under this Agreement.

 

7.      Representations and Warranties by Executive. Executive hereby represents
and warrants to the Company as follows:

 

(a)                Neither the execution or delivery of this Agreement nor the
performance by Executive of his duties and other obligations hereunder violate
or will violate any statute or law or conflict with or constitute a default or
breach of any covenant or obligation, including without limitation any
non-competition restrictions, under any prior employment agreement, contract, or
other instrument to which Executive is a party or by which he is bound (whether
immediately, upon the giving of notice or lapse of time or both).

 

(b)               Executive has the full right, power and legal capacity to
enter and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Executive enforceable against him in accordance with its terms. No approvals or
consents of any persons or entities are required for Executive to execute and
deliver this Agreement or perform his duties and other obligations hereunder.

 

(c)                Executive represents and warrants to the Company that he has
not brought and shall not bring with him to the Company, or use in the
performance of his duties for the Company, any materials or documents of a
former employer which are not generally available to the public or which did not
belong to Executive prior to his employment with the Company, unless Executive
has obtained written authorization from the former employer or other owner for
their possession and use and provided the Company with a copy thereof.

 

8.      Termination. Executive’s employment with the Company shall be at-will,
and either party may terminate the employment at any time for any reason or no
reason at all; provided, however, that under certain circumstances, the
Executive may be entitled to receive payments and other benefits from the
Company following termination as described in Section 9. Notwithstanding the
foregoing, should the Executive voluntarily terminate his employment with the
Company, Executive shall provide the Company with no less than 30 days’ prior
written notice, which notice period may be waived or shortened by the Company.
Upon termination of Executive’s employment for any reason, “Term” shall refer to
the period from the Effective Date until date of termination.

 

9.      Severance.

 

(a)                In the event that Executive’s employment is terminated by the
Company without Cause, or by Executive for Good Reason, then:

 

(i)           the Company shall pay Executive’s accrued but unpaid Base Salary
through the date of termination, at the rate in effect at the time of
termination, accrued but unused paid time off, any accrued but unpaid
Performance Bonus for the prior calendar year, and reimburse Executive for any
unreimbursed business expenses incurred prior to the date of termination;

 



9

 

 

(ii)         the Company shall continue to pay Executive’s Base Salary at the
rate in effect at the time of termination (without regard to any reduction in
Base Salary that served as the basis for a resignation for Good Reason) for a
period of 270 days following the date of termination in accordance with the
Company’s ordinary payroll practice;

 

(iii)       subject to the sole discretion of the Board of Directors, which may
be withheld for any reason, the Company may pay Executive a Performance Bonus in
an amount equal to the target Performance Bonus for the applicable calendar
year, pro-rated for the period of time during which the Executive was employed
during such calendar year;

 

(iv)       to the extent permitted by applicable healthcare laws and provided
that the Executive makes a timely election to continue coverage, the Company
shall pay directly to the insurance provider the premium for COBRA continuation
coverage for the Executive and the Executive’s spouse and dependents, less the
amount payable by an active employee for such coverage, for a period of 270 days
following termination or until he obtains new employment, whichever comes first
(the benefits described in this Section 9(a) shall be referred to as the
“Continued Benefits”). Notwithstanding the foregoing, in the event that
applicable healthcare laws do not permit continuation of coverage, then the
Company shall reimburse Executive for the costs of obtaining coverage in an
amount not to exceed the coverage amounts paid or payable by Executive
immediately prior to the date of termination; and

 

(v)         the vesting of all unvested Options shall be accelerated such that
all unvested Options shall become vested in full as of the termination date, and
remain exercisable, if applicable, for a period of 180 calendar days following
the date of such termination; provided, however, that no such Option shall be
exercisable after the expiration of its maximum term pursuant to the terms
thereof.

 

(b)               In the event that Executive’s employment is terminated by the
Company for Cause, or by Executive other than for Good Reason, or is terminated
due to non-renewal of this Agreement or Executive’s death or disability, then:

 

(i)     the Company shall pay Executive’s accrued but unpaid Base Salary through
the date of termination, at the rate in effect at the time of termination,
accrued but unused vacation (or paid time off), any unpaid Performance Bonus for
the prior calendar year, and reimburse Executive for any unreimbursed business
expenses incurred prior to the date of termination;

 

(ii)   Executive shall not be entitled to receive any payments or Continued
Benefits described in this Section 9; and

 

(iii) the vesting applicable to all unvested Options shall cease immediately and
vested Options shall remain exercisable, if applicable, for a period of 90
calendar days following the date of such termination, after which time all
Options shall expire; provided, however, that if such termination is due to
Executive’s death or disability, all unvested Options shall immediately vest in
full and remain exercisable, if applicable, for a period of 180 calendar days
following the date of such termination; provided, further, that no such Option
shall be exercisable after the expiration of its maximum term pursuant to the
terms thereof.

 



10

 

 

(c)                This Section 9 sets forth the only obligations of the Company
with respect to the termination of Executive’s employment with the Company, and
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
this Section 9 (provided, Executive shall be entitled to such amounts or
benefits payable under any Benefit Plan or otherwise in accordance with
applicable law). Further, notwithstanding anything to the contrary contained
herein, the Company shall have no obligation to pay, and Executive shall have no
right to receive, any compensation, benefits or other consideration provided for
in this Section 9 (other than any accrued but unpaid Base Salary through the
date of termination, accrued but unused or paid time off, amounts or benefits
payable under any Benefit Plan, and any reimbursement of unreimbursed expenses
incurred prior to the date of termination) (the “Payments”) unless Executive
executes an agreement in a form satisfactory to the Company (the “Release
Agreement”) releasing the Company from any and all liability in connection with
the Executive’s employment or the termination thereof that becomes effective no
later than 60 days following Executive’s termination (the “Release Deadline”);
provided, however, that such Release Agreement shall not release the Company
from any claims or liability under this Agreement or any equity or incentive
compensation award agreements (including, without limitation, the award
agreements relating to Options), any rights to indemnification from the Company
and its affiliates, including without limitation pursuant to any provisions of
the Company’s (or any of its affiliates’) by-laws or any directors and officers
liability insurance policies maintained by the Company, or any payment,
provision of benefit or other claim under any Benefit Plan. Except as required
by Section 10, the Payments will commence on the first payroll period following
the Release Agreement becoming effective; provided, that (i) if the Payments (or
any portion thereof) constitute “deferred compensation” within the meaning of
Section 409A (as defined in Section 10) and (ii) the period commencing on the
date of termination and ending on the Release Deadline spans two calendar years,
then the Payments (or such portion thereof that constitute “deferred
compensation”) will commence on the later of the Release Agreement becoming
effective and the first payroll date of the Company in the second calendar year.
Any portion of the Payments that is delayed due to the application of the
preceding sentence shall be made on the date that the Payments commence.

 

(d)               Effective as of the date of any termination of the Executive’s
employment, unless otherwise agreed to by Executive and the Board, upon
termination of Executive’s employment hereunder for any reason, Executive shall
be deemed to have resigned from all offices held at the Company or any
subsidiary or other affiliate of the Company at the date of such termination,
including without limitation the position of CFO.

 

(e)                The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 9.

 

(f)                The provisions of this Section 9 shall survive any
termination of this Agreement.

 



11

 

 

(g)               For purposes of this Agreement, “Cause” shall include any of
the following:

 

(i)           Executive's willful failure to perform the material duties or
obligations hereunder, or willful misconduct by Executive in respect of such
duties or obligations, including, without limitation, willful failure, disregard
or refusal by Executive to abide by specific, objective and lawful directions
received by him in writing constituting an action of the Board, which willful
failure, disregard or refusal is not cured by Executive within 30 days following
written notice from the Company.

 

(ii)         any willful, intentional or grossly negligent act by Executive
having the reasonably foreseeable effect of actually and substantially injuring,
whether financial or otherwise, the business or reputation of the Company;

 

(iii)       Executive's indictment of or plea of nolo contender to any felony;

 

(iv)       Executive being convicted of a misdemeanor involving moral turpitude
that causes, or could reasonably be expected to cause, substantial harm to the
business or reputation of the Company;

 

(v)         the determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that Executive engaged in some form of harassment prohibited by
law (including, without limitation, age, sex or race discrimination); provided,
however, that Cause shall not exist under this clause (v) unless the Company
gives written notice to Executive where such notice describes with particularity
the alleged act(s) at issue and has given Executive an opportunity to be heard
at a meeting of the Board with or without counsel, and the Board provides
Executive with a summary of its findings;

 

(vi)       any conduct on the part of the Executive that constitutes a breach of
his duty of loyalty to the Company; provided, however, that Cause shall not
exist under this clause (vi) unless the Company gives written notice to
Executive where such notice describes with particularity the alleged act(s) at
issue and has given Executive an opportunity to be heard at a meeting of the
Board with or without counsel, and the Board provides Executive with a summary
of its findings;

 

(vii)     any misappropriation or embezzlement of the property of the Company or
its affiliates (whether or not a misdemeanor or felony) by Executive; or

 

(viii)   a material breach by the Executive of any material provision of this
Agreement.

 

(h)               For purposes of this Agreement, “Good Reason” shall mean:

 

(i)           any material diminution by the Company of Executive's title,
duties, reporting or Base Salary, other than (1) as permitted under Section 4(a)
or (2) in connection with the liquidation, dissolution or winding-up of the
Company’s business and operations;

 



12

 

 

(ii)         a material breach by the Company of any material provision of this
Agreement; or

 

(iii)         the failure of any successor corporation to the Company (or a
parent or subsidiary of the successor corporation) to expressly assume this
Agreement (including a failure to assume in connection with a Change of Control
(as defined below)); or

 

(iv)         the relocation of the principal location of the Company’s office or
the principal location of Executive’s office to an office that is more than 50
miles from the Company’s principal office, which shall be in the proximity to
Flemington, New Jersey.

 

Notwithstanding the foregoing, should the Executive wish to terminate this
Agreement for Good Reason, he must provide the Company with written notice of
the condition alleged to have caused Good Reason within 30 days of the
occurrence of such event and reasonably cooperate with the Company in remedying
the condition causing Good Reason for a period of not more than 30 days (the
“Cure Period”). If, following the Cure Period, the condition causing Good Reason
remains uncured, a termination of employment by the Executive for Good Reason
shall be effective on the day following the expiration of such Cure Period.

 

(i)                 For purposes of this Agreement, “Change of Control” shall
have the meaning set forth in the Plan.

 

10.  Section 409A.

 

(a)                Notwithstanding anything to the contrary set forth herein,
any payments and benefits provided under this Agreement that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”) and that are payable in connection with Executive’s termination of
employment shall not commence unless and until Executive has also incurred a
“separation from service” within the meaning of Section 409A, unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional 20% tax under Section 409A. If
Executive is, upon a separation from service, a “specified employee” within the
meaning of Section 409A, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
payment of any deferred compensation shall not commence until the earlier to
occur of: (i) the date that is six months and one day after Executive’s
separation from service, or (ii) the date of Executive’s death. Any payments
that are delayed due to the application of the preceding sentence shall be made
on the date that payments commence.

 

(b)               This Agreement is intended to comply with the provisions of
Section 409A to the extent this Agreement is otherwise subject thereto, and this
Agreement shall be interpreted consistent with the requirements of Section 409A
or an applicable exception thereto. If any compensation or benefits provided by
this Agreement may result in the application of Section 409A, the parties shall
exert reasonable efforts to modify the Agreement in the least restrictive manner
necessary in order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A or in order to comply with
the provisions of Section 409A, other applicable provision(s) and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and without any diminution in the value of the payments to the Executive.

 



13

 

 

(c)                It is also the intention of this Agreement that all income
tax liability on payments made pursuant to this Agreement be deferred until
Executive actually receives such payment to the extent Section 409A applies to
such payments, and this Agreement shall be interpreted in a manner consistent
with this intent. Therefore, if any provision of this Agreement is found not to
be in compliance with any applicable requirements of Section 409A, that
provision will be deemed amended and will be construed and administered, insofar
as possible, so that this Agreement, to the extent permitted by law and deemed
advisable by the parties, do not trigger taxes and other penalties under Section
409A; provided, however, that Executive will not be required to forfeit any
payment otherwise due without his written consent. In the event that, despite
the parties’ intentions, any amount hereunder becomes taxable prior to the date
that it would otherwise be paid, the Company shall pay to the Executive (which
payment may be made in whole or in part by way of direct remittance to
appropriate tax authorities) the portion of such amount needed to pay applicable
income and excise taxes and any interest or other penalties on such amounts. Any
remaining portion of such amount shall be paid to Executive at the time
otherwise specified in this Agreement.

 

(d)               All reimbursable expenses, any other reimbursements, and in
kind benefits, including any third-party payments, provided under this Agreement
(or any of the documents incorporated herein by reference) will be made or
provided in accordance with the requirements of Section 409A.

 

(e)                For purposes of Section 409A, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments

 

11.  Miscellaneous.

 

(a)                This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New Jersey, without
giving effect to its principles of conflicts of laws.

 

(b)               Executive will be subject to such indemnification as is
provided under the Company’s Bylaws, and shall receive indemnification no less
favorable than provided to any other senior executive of the Company (including,
without limitation, receiving an indemnification agreement made available to
other senior executives of the Company).

 

(c)                Any dispute arising out of, or relating to, this Agreement or
the breach thereof (other than Sections 5 or 6 hereof), or regarding the
interpretation thereof, shall be exclusively decided by binding arbitration
conducted in New Jersey in accordance with the rules of the American Arbitration
Association (the “AAA”) then in effect before a single arbitrator appointed in
accordance with such rules. Judgment upon any award rendered therein may be
entered and enforcement obtained thereon in any court having jurisdiction. The
arbitrator shall have authority to grant any form of appropriate relief, whether
legal or equitable in nature, including specific performance. Each of the
parties agrees that service of process in such arbitration proceedings shall be
satisfactorily made upon it if sent by registered mail addressed to it at the
address referred to in clause (h) below. The costs of such arbitration shall be
borne proportionate to the finding of fault as determined by the arbitrator.
Judgment on the arbitration award may be entered by any court of competent
jurisdiction.

 



14

 

 

(d)               This Agreement shall be binding upon and inure to the benefit
of the parties hereto, and their respective heirs, legal representatives,
successors and assigns.

 

(e)                This Agreement and Executive’s rights and obligations
hereunder, may not be assigned by Executive. The Company may assign its rights,
together with its obligations, hereunder in connection with a Change of Control,
provided the assignee entity that succeeds to the Company expressly assumes the
Company’s obligations hereunder and complies with the terms of this Agreement.
Upon such assignment or transfer, any such business entity will be deemed to be
substituted for the Company for all purposes.

 

(f)                This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.

 

(g)               The failure of either party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and such terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either party shall be effective for any purpose whatsoever unless such waiver is
in writing and signed by such party.

 

(h)               All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or by an overnight courier service or sent by registered or
certified mail, postage prepaid, return receipt requested, to the parties, if to
Executive, the address on file with the Company, and if to the Company, at its
address set forth on the first page of this Agreement, and shall be deemed given
when so delivered personally or by overnight courier, or, if mailed, five (5)
days after the date of deposit in the United States mails. Either party may
designate another address, for receipt of notices hereunder by giving notice to
the other party in accordance with this clause (h).

 

(i)                 This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof; provided, however, that the terms
of any Benefit Plans will remain applicable to the particular Benefit Plan,
except as expressly modified herein. No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.

 

(j)                 As used in this Agreement, “affiliate” of a specified Person
shall mean and include any Person controlling, controlled by or under common
control with the specified Person.

 



15

 

 

(k)               The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

(l)                 This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.

 

(m)             Notwithstanding anything in this Agreement to the contrary, any
payments made to Executive herein shall be subject to any recoupment or clawback
policy adopted by the Company from time to time and to any requirement of
applicable law, regulation or listing standard that requires the Company to
recoup or clawback any compensation so paid.

 

(n)               Executive shall not be required to seek other employment or
otherwise to mitigate damages upon any termination of employment and payments
under this Agreement, except to the extent expressly provided herein, shall not
be reduced on account of such subsequent employment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 



  ARNO THERAPEUTICS, INC.                             By: /s/ Glenn R. Mattes  
    Name:   Glenn R. Mattes       Title:     President and Chief Executive
Officer                             EXECUTIVE                             By:
  /s/ Lawrence A. Kenyon       Name:   Lawrence A. Kenyon      
Date:    February 24, 2014          



 

 



16



 

 

 

 

 

 

